         Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 1 of 18



                           IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


 JESSICA SINGLETON and
 TONY COOPER, individually and on
 behalf of all others similarly situated,

         Plaintiffs,                                                          CASE NO.: 6:19-cv-00200

 v.                                                                           Class Action

 ELEPHANT INSURANCE COMPANY,
 a foreign insurance company,

      Defendant.
 ____________________________________

                        CLASS ACTION COMPLAINT FOR DAMAGES

         The Plaintiffs, Jessica Singleton and Tony Cooper, on behalf of themselves and all others

similarly situated, files this Class Action Complaint against Elephant Insurance Company

(“Elephant”), and in support thereof states the following:

                                       NATURE OF THE ACTION

      1. This is a class action lawsuit by Plaintiffs who were named insureds under separate (but

         materially identical) Elephant automobile policies issued for private passenger auto physical

         damage including comprehensive and collision coverage, which requires payment of “Actual

         Cash Value” or ACV.

      2. Defendant Elephant is a large private passenger auto insurance carrier operating in Texas. One

         of the coverages Defendant offers is comprehensive and collision coverage. Upon information

         and belief, Defendant systematically underpaid Plaintiffs and thousands of other putative Class

         Members amounts owed to its insureds for ACV losses on total loss vehicles insured with

         comprehensive and collision coverage.
   Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 2 of 18



3. Defendant’s policies and documents show that sales tax and mandatory title/tag transfer fees

   on the cash value of the insured vehicle at the time of loss are included in benefits provided

   by the comprehensive and collision coverage ACV for total loss vehicles.

4. This lawsuit is brought by the Plaintiffs and all other similarly situated insureds that have

   suffered damages due to Defendant’s practice of refusing to pay full ACV Sales Tax and

   mandatory transfer fees to first-party total-loss insureds on physical damage policies

   containing comprehensive and collision coverages.

5. The failure to pay sales tax and state and local regulatory fees to first-party total losses owed

   to the Elephant insureds pursuant to the policy language is a breach of the policy.

                            JURISDICTION AND VENUE

6. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2), because (a) the

   Plaintiff is a member of the putative classes which consist of at least 100 members and she

   and the Defendant are citizens of different states; (b) the amount-in-controversy exceeds $5

   million dollars exclusive of interest and costs; and (c) none of the exceptions under 1332 apply

   to this claim.

7. Venue is proper in this Court because a substantial portion of the acts and course of conduct

   giving rise to the claims alleged occurred within the district and the Defendant is subject to

   personal jurisdiction in this district.

                                        THE PARTIES

8. At all times material hereto, the Plaintiff Jessica Singleton is and was a person domiciled and

   residing in McClennan County, Texas, and is a citizen of the State of Texas.

9. At all times material hereto, the Plaintiff Tony Cooper is and was a person domiciled and

   residing in Tarrant County, Texas, and is a citizen of the State of Texas.




                                               2
   Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 3 of 18



10. At all times material hereto, the Defendant Elephant is and was a foreign corporation located

   in the State of Virginia and authorized to transact insurance in the State of Texas. Defendant

   is responsible for the standardized automobile insurance policies and claims handling and

   payments issued to Plaintiff and all putative class members. Defendant’s principal place of

   business and headquarters are both located in the State of Virginia.

11. Defendant can be served via their registered agent for service of process: C.T. Corporation

   System, 1999 Bryan St, Ste 900, Dallas, Texas, 75201 -3136.

                                    AMOUNT-IN-CONTROVERSY

12. Defendant is one of the larger physical damage auto insurers in Texas based on premiums

   written.

13. Upon information and belief and the investigation of her attorneys, including total loss rates

   per physical damage premiums written by insurers in similar litigation to the present claim,

   Defendant insured, during the relevant time period, at a minimum approximately 9,000 total-

   loss claims.

14. The average total-loss claim vehicle value during the relevant time period is approximately

   $20,000. During the relevant time period, the State of Texas sales tax rate is 6.25%. Even a

   conservative average value of $15,000 would result in sales tax of $937.50 per claim, not even

   including local surtax (which ranges from 0% to 2% depending on county).

15. During the relevant time period, the State of Texas imposed a mandatory minimum title

   transfer fee of $33.00 and a minimum tag transfer fee of $2.50, according to the Texas

   Department of Motor Vehicles. Such amounts are, again, a minimum for purposes of

   demonstrating sufficient amount-in-controversy for jurisdictional purposes, and do not

   include mandatory local fee amounts.




                                              3
       Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 4 of 18



    16. Plaintiff’s claim, as further set out herein, alleges that Defendant’s contract obliges it to include

        sales tax and title/tag transfer fees to its insureds (including Plaintiff) in the event of a total

        loss, and that Defendant nevertheless uniformly declines to include sales tax and title transfer

        fees, thereby breaching its contract with every putative class member. 9,000 multiplied by

        $937.50 (a conservative estimate) is approximately $8.4 million. 9000 multiplied by $33.00 (the

        title transfer fee amount owed) is $297,000. Thus, a conservative estimate of the amount-in-

        controversy is $8.6 million, not including any local sales tax, tag transfer fee amounts, interest

        under the Prompt Payment Act, pre or post-judgment interest, attorney’s fees, injunctive or

        any other form of relief.

    17. Thus, the fact that the amount-in-controversy exceeds $5,000,000 is plainly stated on the face

        of the complaint sufficient to confer jurisdiction. De Aguilar v. Boeing Co., 47 F.3d 1404 (5th

        Cir. 1995).

                                     FACTUAL ALLEGATIONS

    18. Defendant Elephant’s standardized policy language as to comprehensive and collision

        coverage for ACV of total loss vehicles is present in all Elephant auto policies issued by

        Defendant in Texas.

    19. ACV is standardly defined as “replacement cost less depreciation,” and therefore, includes an

        obligation to pay sales tax in Texas equal to at least 6.25% 1 of the cash value of the insured

        vehicle at the time of loss (the “ACV Sales Tax”), along with state and local transfer fees for

        total loss vehicle comprehensive and collision coverage.

    20. At all times material hereto, Plaintiff Singleton owned a 2007 Toyota Camry LE, VIN #

        JTNBK46K672072074.



1
 Texas sales tax is 6.25%. Additionally, some counties impose a local sales tax of up to 2% as allowed
by state law.

                                                     4
       Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 5 of 18



    21. At all times material hereto, Plaintiff Singleton insured the 2007 Toyota Camry LE under an

       insurance policy issued by Defendant.

    22. On or about October 7, 2016, Plaintiff was involved in an accident while operating the Insured

       Vehicle. As a result of said accident, Plaintiff filed a claim for property damage with Defendant,

       claim number 2016-00110331-306144.

    23. Following the filing of said claim, Defendant determined that the Insured Vehicle was a total

       loss with a base value of $6,509.00. After adjustments, Defendant determined that the Insured

       Vehicle had an Adjusted Vehicle Value of $4,885.00. Exh. A (Singleton Valuation Report). 2

    24. The base and adjusted vehicle values were calculated by a third-party vendor (“CCC”) who

       bases vehicles valuations on the cost to purchase similar vehicles with similar conditions and

       mileage. CCC did not include any amounts for sales tax or transfer fees or any other fee in its

       Report.

    25. Defendant did not include sales tax in making ACV payment, nor did Defendant include title

       transfer fees or any other amount in making ACV payment. Instead, Defendant paid only the

       adjusted “base value” of the vehicle of $4,885.00 and did not include sales tax or tag/title

       transfer fee or any other amount. Exh. B (Payment Explanation Letter).

    26. Defendant’s payment of merely the “base value” - and not sales tax or transfer fees -

       constituted a breach of its insurance policy.

    27. At all times material hereto, Plaintiff Cooper owned a 2003 Lexus LS 430, VIN #

       JTHBN30F430105143.

    28. At all times material hereto, Plaintiff Singleton insured the 2003 Lexus LS 430 under an

       insurance policy issued by Defendant.



2Some of the documents reference “Jessica Hitz”. Ms. Singleton has subsequently become married
and legally changed her maiden name (Hitz) to her current name (Singleton).

                                                   5
       Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 6 of 18



    29. On or about September 4, 2017, Plaintiff Cooper was involved in an accident while operating

        the insured vehicle. As a result of said accident, Plaintiff filed a claim for property damage with

        Defendant, claim number 2017-00149373-410115.

    30. Following the filing of said claim, Defendant determined that the vehicle was a total loss with

        a base value of $7,080.00. After adjustments, Defendant determined that the vehicle had an

        Adjusted Vehicle Value of $7,181.29. Exh. C (Cooper Valuation Report). 3

    31. As with Ms. Singleton, the base value was calculated by CCC. And also as with Ms. Singleton,

        CCC did not include any amounts for sales tax or transfer fees or any other fee in its Report

        for Mr. Cooper’s vehicle.

    32. Defendant did not include sales tax in making ACV payment, nor did Defendant include title

        transfer fees or any other amount in making ACV payment. Instead, Defendant paid (at most)

        only the adjusted “base value” of the vehicle minus the applicable deductible and did not

        include sales tax or tag/title transfer fee or any other amount.

    33. Defendant’s failure to include sales tax and transfer fees constituted a breach of its insurance

        policy.

    34. Sales tax and title transfer fees and tag transfer fees are mandatory applicable costs that must

        be paid to replace any vehicle in the State of Texas.

    35. No private-passenger replacement vehicle in Texas can be purchased without payment of sales

        tax and minimum mandatory regulatory fees.

    36. Plaintiffs were owed sales tax in the amount of 6.25% of the agreed value of her vehicle, local

        surtax of 2%, and transfer fees of (at minimum) $35.50.




3Some of the documents reference “Jessica Hitz”. Ms. Singleton has subsequently become married
and legally changed her maiden name (Hitz) to her current name (Singleton).

                                                    6
       Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 7 of 18



    37. In breach of its contract with Plaintiff Singleton, Defendant did not include any sales tax or

        transfer fees in making the ACV payment for her total loss.

    38. In breach of its contract with Plaintiff Cooper, Defendant did not include any sales tax or

        transfer fees in making the ACV payment for his total loss.

    39. Ms. Singleton paid all premiums owed and otherwise satisfied all conditions precedent such

        that her insurance policy was in effect and operational at the time of the accident.

    40. Mr. Cooper paid all premiums owed and otherwise satisfied all conditions precedent such that

        his insurance policy was in effect and operational at the time of the accident.

                            THE ELEPHANT INSURANCE POLICY

    41. The insurance policy (Composite Exh. D) 4, under the section entitled “Damage to an Auto”

        (p. 18) 5, states that “Collision” coverage means, inter alia, coverage for loss to the insured

        vehicle when it “overturns or has physical impact with another vehicle or object[.]”

    42. In the same section, under a provision entitled “Limits of Liability” (Id. at 23), states that in

        the event of loss, the limit of liability is the “actual cash value” of the vehicle at the time of

        loss, less any deductible and salvage value if the insured retains salvage title.

    43. “Loss” is defined, in relevant part, as “sudden, direct and accidental damage or theft.” Id. at

        4.

    44. There is no difference, for purposes of the duty to pay ACV on a first-party total loss claim,

        between a collision total-loss claim and an “other-than-collision” total-loss claim.




4 Both Plaintiffs – and all putative class members – are insured under materially identical policy
terms. The attached Policy is taken from Ms. Singleton’s claim, but all allegations concerning
Defendant’s policy terms and definitions apply equally to both plaintiffs and all putative class
members.
5
  Citations to the policy page numbers are pinpointed to the actual policy page number, rather than to
the page number of the composite exhibit.

                                                     7
   Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 8 of 18



45. ACV is undefined in the policy. However, the policy states that ACV is determined by factors

   such as market value and the age and condition of the vehicle. Id. at 23. ACV is standardly

   defined under Texas law as “replacement cost less depreciation.”

46. Clearly, then, the policy language does not further define ACV as including: (1) any provision

   excluding sales tax or state and local regulatory fees from ACV; (2) any provision deferring

   payment of the ACV Sales Tax and state or local regulatory fees for any purpose whatsoever;

   (3) any provision requiring an insured to obtain a replacement vehicle; (4) any provision

   requiring the insured to first obtain a replacement vehicle as a condition precedent to receiving

   ACV Sales Tax or state and regulatory fees; or (5) any provision linking the amount of ACV

   Sales Tax or state and regulatory fees to a particular replacement vehicle and the corresponding

   sales tax or state or local regulatory fees on said replacement vehicle.

47. The policy language applies to all covered autos irrespective of ownership interests - whether

   owned, financed or leased, insured autos are considered “owned” for purposes of the policy.

   Id. at 4 (“Owned” and “Owner” includes leased vehicles under a lease agreement of six

   months or more).

                      PAYMENT OF SALES TAX AND MANDATORY FEES

48. Texas law is clear that if the terms of a policy are clear or unambiguous, the policy must be

   enforced as written. Nat'l Union Fire Ins. Co. of Pittsburgh, Pa. v. Kasler Corp., 906 F.2d 196,

   198 (5th Cir. 1990). If, however, the terms of a policy are susceptible to more than one

   reasonable interpretation – and are thus ambiguous – then “the court must adopt the insured's

   construction of the provision, 'as long as that construction is not unreasonable, even if the

   construction urged by the insurer appears more reasonable or a more accurate reflection of

   the parties' intent.’” Lubbock Cnty. Hosp. Dist. v. Nat'l Union Fire Ins. Co. of Pittsburgh, Pa.,




                                               8
   Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 9 of 18



    143 F.3d 239, 242 (5th Cir. 1998) (quoting Nat'l Union Fire Ins. Co. of Pittsburgh, Pa. v.

    Hudson Energy Co., 811 S.W.2d 552, 555 (Tex. 1991)).

49. Defendant’s Policy unambiguously provides coverage for sales tax and mandatory transfer fees

    as elements of the promised ACV payment for total-loss insured vehicles. Alternatively,

    coverage for sales tax and mandatory transfer fees is a reasonable interpretation of an

    ambiguous term, and thus the policy should be construed to provide such coverage. Either

    way, Defendant’s policy promises coverage of sales tax and mandatory transfer fees.

50. Texas law imposes a mandatory replacement fee of $33.00 on the purchase of any vehicle,

    including, necessarily, the purchased replacement of a total loss vehicle. Tex. Stat. § 501.138(1).

51. In fact, in Texas, it is illegal to drive a vehicle on the road absent proper certificate of title –

    for which the $33.00 fee is imposed. Tex. Stat. § 501.022.

52. Texas law also makes it illegal to drive a vehicle without proper registration or tag, for which

    a fee of $2.50 is imposed to properly transfer tag to a replacement vehicle.

53. Under Texas law, “actual cash value” is synonymous with “fair market value,” which is the

    price a willing purchaser who is under no obligation to buy would pay to a willing owner who

    is under no obligation to sell. City of Harlingen v. Estate of Sharboneau, 48 S.W.3d 177, 44

    Tex. Sup. J. 747, 2001 WL 520838 at * 3 (Tex. 2001).

54. Fair market value can be calculated in one of three different ways: (1) comparable sales; (2)

    the income capitalization approach; or (3) the cost of repair or replacement less depreciation.

    See Religious of the Sacred Heart of Texas v. City of Houston, 836 S.W.2d 606, 615-16 (Tex.

    1992). In the context of an actual cash value policy, the third option of calculating fair market

    value applies under Texas law – actual cash value, in other words, means the cost of

    replacement minus depreciation. Ghoman v. N.H. Ins. Co., 159 F. Supp. 2d 928, 934 (N.D.

    Tex. 2001) (Actual cash value “means repair or replacement costs less depreciation.”); Tolar


                                                 9
  Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 10 of 18



   v. Allstate Tex. Lloyd's Co., 772 F. Supp. 2d 825 (N.D. Tex. 2011) (noting that Texas courts

   define ACV as “cost of replacement minus depreciation” and holding that it is “settled law”

   that insurers may not deduct sales tax from ACV payments).

55. In Ghoman, the court easily concluded that “replacement costs” means any costs likely to be

   incurred in replacement, including, among other things, sales tax. Ghoman at 934.

56. Title transfer fees and tag transfer fees are also likely to be incurred – indeed, they are

   necessarily incurred – upon replacement of the total-loss vehicle.

57. Defendant’s policy promises to provide those costs reasonably likely to be incurred upon

   replacement, including sales tax and mandatory transfer fees. Nevertheless, Defendant

   declines to actually include sales tax and transfer fees in making ACV payment to total-loss

   insureds, thereby breaching its contracts with insureds. This breach of contract triggers an

   obligation by Defendant to pay 18% interest plus attorney’s fees on all unpaid amounts paid

   on the claim under Section 542 of the Texas Insurance Code.

                                         CLASS ALLEGATIONS

58. Plaintiffs bring this action seeking representation of the below-defined classes pursuant to

   Fed. R. Civ. P. 23.

59. Plaintiffs are members of and seek to represent the following class in making their claim:

           All insureds, under any Texas policy issued by Elephant Insurance
           Company and its subsidiaries with the same operative policy language
           covering a vehicle with private-passenger auto physical damage
           coverage who made a first-party claim for total loss from March 8,
           2015 to the date on which an Order certifying the class is entered,
           where such vehicle was declared a total loss, and whose claim was
           adjusted as a total loss.


60. Ms. Singleton seeks to represent Class Members who, as she did, made a claim from March 8,

   2015, to March 8, 2017. Mr. Cooper seeks to represent Class Members who, as he did, made




                                              10
  Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 11 of 18



    a claim after March 8, 2017, up to and including the date on which this Court issues an order

    certifying the class.

61. Plaintiffs’ claims are typical to those of all Class Members because members of the classes are

    similarly affected by Defendant’s failure to pay ACV Sales Tax and mandatory transfer fees

    upon the total loss of insured vehicles. The material and relevant policy terms for each class

    member are substantially identical to the terms of Plaintiffs’ policies.

62. Plaintiffs’ claim raises questions of law and fact common to all Class Members, within the

    meaning of FRCP 23(a)(2), and they predominate over any questions affecting only individual

    Class Members within the meaning of Rule 23(b)(3). Said common questions include, but are

    not limited to, the following: (a) whether, under Defendant’s standardized policy language,

    Plaintiffs and the class members are owed ACV Sales Tax and mandatory fees upon the total

    loss of an insured vehicle; and (b) whether the Defendant has breached its insurance contracts

    with the Plaintiffs and every member of both classes by failing to pay ACV Sales Tax and state

    and mandatory fees upon the total loss of an insured vehicle.

63. Plaintiffs’ claims are typical of the claims of all Class Members because all such claims arise

    from the allegedly improper failure by Defendant to pay ACV Sales Tax and state and local

    regulatory fees upon the total loss of insured vehicles.

64. Plaintiffs and their counsel will fairly and adequately protect and represent the interests of each

    member of the class. Neither plaintiff possesses an interest adverse to those of the Class

    Members.

65. Plaintiffs are committed to the vigorous prosecution of this action and retained competent

    counsel experienced in prosecuting and defending class actions. The undersigned counsel have

    collectively litigated thousands of first-party insurance claims under the Texas Insurance Code.

    Plaintiffs’ counsel has also associated other counsel (who intend to apply for admission pro hac


                                                11
  Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 12 of 18



    vice) who have successfully litigated class action cases similar to that here, where insurers

    breached contracts with insureds by failing to include sales tax and/or total loss fees after total

    losses.

66. Pursuant to Rule 23(b)(3), a class action is superior to the other available methods for a fair

    and efficient adjudication of the controversy because, among other reasons, it is desirable to

    concentrate the litigation of the Class Members’ claims in one forum, as it will conserve party

    and judicial resources and facilitate the consistency of adjudications. Furthermore, because the

    damages suffered by individual Class Members is relatively small, their interests in maintaining

    individual actions is questionable and the expense and burden of individual litigation makes it

    impracticable for Class Members to seek individual redress for the wrongs done to them.

    Plaintiffs know of no difficulty that would be encountered in the management of this case that

    would preclude its maintenance as a class action.

67. Any argument that class treatment is not viable or productive in the present action is undercut

    by the fact that the Middle District of Florida very recently treated as a class action a case that

    is substantially identical in fact and in law to the present action. See Bastian v. United Servs. Auto.

    Ass'n, 150 F. Supp. 3d 1284 (M.D. Fla. December 10, 2015). Bastian was successfully settled as

    a class, and stands as incontrovertible evidence demonstrating the efficacy and viability of class

    treatment in the present action. Similarly, in the Southern District of Florida, Roth v. Geico

    General Insurance Co., Case No. 16-62942-CIV-Dimitrouleas (S.D. Fla. June 14, 2018) is a

    substantially similar case recently certified as a class action with judgment granted in favor of

    the class.

68. The issues related to Plaintiffs’ claims do not vary from the issues relating to the claims of the

    other Class Members, such that a class action provides a more efficient vehicle to resolve this

    claim than through a myriad of separate lawsuits.


                                                 12
  Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 13 of 18



69. Certification of the above class is also supported by the following considerations:

               a. The relatively small amount of damages that members of the
                  class have suffered on an individual basis would not justify the
                  prosecution of separate lawsuits;
               b. Counsel in this class action is not aware of any previously filed
                  litigation against the Defendants in which any of the members
                  of the class are a party and which any question of law or fact
                  in the subject action can be adjudicated; and
               c. No difficulties would be encountered in the management of
                  the claim on a class action basis, because the classes are readily
                  definable and the prosecution of this class action would reduce
                  the possibility of repetitious litigation.

70. Although the precise number of members of the class are unknown to Plaintiffs at this time

   and can only be determined through appropriate discovery, Plaintiffs believe that because

   Defendant is a large motor vehicle insurer in the State of Texas and writes hundreds of millions

   of dollars of private-passenger physical damage coverage premiums, the class of persons

   affected by Defendant’s unlawful practice consists of thousands of individuals or the class of

   persons affected are otherwise so numerous that joinder of all class members is impractical.

   The unlawful practice alleged herein is a standardized and uniform practice, employed by

   Defendant pursuant to standardized insurance policy language, and results in the retention by

   Defendant of insurance benefits and monies properly owed to Plaintiff and the class members.

   Thus, numerosity is established.

71. Fed. R. Civ. P. 23(a)(2)’s commonality requirement is satisfied for reasons articulated herein.

   The central issues in this litigation turn on interpretation of materially identical policy

   provisions; thus, this case is well-suited for classwide adjudication. Defendant and all class

   members are bound by the same materially identical policy terms. In addition to those reasons

   listed above, common questions include (but are not limited to): (1) Whether policy language

   ACV includes sales tax and mandatory fees, and (2) whether Defendant is required to pay sales




                                              13
  Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 14 of 18



    tax and mandatory fee amounts to insureds who suffer total-losses to vehicles insured under

    Defendant’s Policies.

72. Fed. R. Civ. P. 23(a)(3)’s typicality requirement is satisfied for reasons articulated herein, and

    particularly because Plaintiff and Class Members were injured through Defendant’s uniform

    misconduct. Further, Plaintiff’s and Class Members’ legal claims arise from the same core

    practices, namely, the failure to pay full ACV, including sales tax and title/tag transfer fees, for

    first-party total loss claims. Plaintiff’s claims are based upon the same legal theories as those

    of the Class Members. Plaintiff suffered the same harm as all the other Class Members: the

    coverage for sales tax and transfer fees that Defendant failed to pay its insureds.

73. Fed. R. Civ. P. 23(b)(3)’s requirements are met for all reasons already stated herein. Specifically,

    the previously articulated common issues of fact and law predominate over any question solely

    affecting individual Class Members. Further, and as stated previously, class treatment is

    superior to any other alternative method of adjudication because the damages suffered by

    individual Class Members is relatively small, their interests in maintaining separate actions is

    questionable and the expense and burden of individual litigation makes it impracticable for

    Class Members to seek individual redress for the wrongs done to them, and Plaintiff knows

    of no difficulty that would be encountered in the management of this case that would preclude

    its maintenance as a class action.

74. The Class also meets the requirements for class treatment under Fed. R. Civ. P. 23(b)(2)

    because Defendants have acted, and refused to act, on grounds that apply generally to all the

    Class Members, thereby making final injunctive relief appropriate with respect to the Class as

    a whole. Defendant has created and implemented a uniform claims handling practice based

    on policy language that is applicable to all Class Members. Defendant’s practice of failing to




                                                14
  Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 15 of 18



   pay full ACV, including sales tax and transfer fees, for first-party total loss claims applies

   generally to all Class Members and is ongoing.

75. Defendant’s breach of Policy provisions requiring them to pay full ACV on total loss claims

   is a continuing breach and violation of Policy terms. Injunctive relief is necessary to stop these

   repeated and continued violations, which are likely to continue, repeat, and cause damages to

   Plaintiffs and the Class in the future.

                        CLAIM FOR BREACH OF CONTRACT

76. The allegations contained herein are incorporated by reference.

77. This count is brought by Plaintiff Jessica Singleton and Plaintiff Tony Cooper on behalf of

   themselves and the Class Members.

78. Plaintiffs were party to an insurance contract with Defendant as described herein. All Class

   Members were parties to an insurance contract with Defendant containing materially identical

   terms.

79. The interpretation of Plaintiffs’ and all Class Members’ insurance Policies is governed by Texas

   law.

80. Plaintiffs and all Class Members made a claim determined by Defendant to be a first-party

   total loss under the insurance policy, and determined by Defendant to be a covered claim.

81. Defendants, by paying the total loss claims, determined that Plaintiffs and each Class Member

   complied with the terms of their insurance contracts, and fulfilled all duties and conditions

   under the Policies for each insured to be paid on his or her total loss.

82. Pursuant to the aforementioned uniform contractual provisions, upon the total loss of insured

   vehicles, the Plaintiffs and every Class Member were owed the actual cash value of the vehicle,

   including ACV Sales Tax and title and tag transfer fees.




                                              15
      Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 16 of 18



    83. Defendant refused to pay ACV Sales Tax and title and tag transfer fees to Plaintiffs and every

        Class Member.

    84. Defendant’s failure to provide coverage for the ACV Sales Tax and title and tag transfer fees

        constitutes a material breach of contract with Plaintiffs and every Class Member.

    85. As a result of said breaches, Plaintiffs and the Class Members are entitled under Defendant’s

        insurance policies to sums representing the benefits owed for ACV Sales Tax and title and tag

        transfer fees, as well as costs, prejudgment and postjudgment interest, injunctive relief and

        other relief as is appropriate.

    86. In addition, Plaintiffs and the class members are entitled to an award of attorney’s fees and

        costs.

      CLAIM FOR VIOLATION OF PROMPT PAYMENT OF CLAIMS STATUTE

    87. Paragraphs 1-75 and 77-86 are hereby incorporated by reference.

    88. The failure of Defendant to pay for the losses and/or to follow the statutory time guidelines

        for paying claims as set forth herein constitutes a violation of Section 542.051 et seq. of the

        Texas Insurance Code.

    89. Plaintiffs and all other Class Members, therefore, in addition to the claim for damages, are

        entitled to 18% interest and attorneys’ fees as set forth in Section 542.060 of the Texas

        Insurance Code.

                                          PRAYER FOR RELIEF

        WHEREFORE, the Plaintiffs Jessica Singleton and Tony Cooper, individually and on behalf

of the Class, demands a trial by jury on all triable issues and seeks and prays for relief and judgment

as follows:

              ● For an Order certifying this action as a Class Action on behalf of the Class described

                 above, and appointing Jessica Singleton as class representative of all Class Members


                                                   16
     Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 17 of 18



               who made a claim from March 9, 2015 to March 9, 2017, and appointing Tony Cooper

               as class representative of all Class Members who made a claim after March 9, 2017;

           ● For an award of compensatory damages in amounts owed under the Policies;

           ● For injunctive relief to prevent continuation of this illegal practice and for other

               injunctive relief as is proven appropriate in this matter;

           ●   For all other damages according to proof;

           ● 18% interest on all amounts owed under Tex. Ins. Code 542.051 et seq.;

           ● For an award of attorney’s fees and expenses as appropriate pursuant to applicable

               law, including Tex. Civ. Prac. & Rem. Code § 38.001, and Tex. Ins. Code 542.051 et

               seq.;

           ● For costs of suit incurred herein;

           ● For pre and post judgment interests on any amounts awarded;

           ● For other and further forms of relief as this Court deems just and proper.

Dated this 9th day of March, 2019

                                                                Respectfully submitted,

                                                                DALY & BLACK, P.C.

                                                                By: /s/ Richard D. Daly
                                                                Richard D. Daly
                                                                Texas Bar No. 00796429
                                                                John Scott Black
                                                                Texas Bar No. 24012292
                                                                Melissa Waden Wray
                                                                Texas Bar No. 24008614
                                                                2211 Norfolk, Suite 800
                                                                Houston, Texas 77098
                                                                Telephone: (713)655-1405
                                                                Facsimile: (713) 655-1587
                                                                jblack@dalyblack.com
                                                                rdaly@dalyblack.com
                                                                mwray@dalyblack.com


                                                  17
      Case 6:19-cv-00200-ADA-JCM Document 1 Filed 03/08/19 Page 18 of 18




* The following firms will be filing motions to be admitted pro hac vice promptly after this filing.

By: ___/s/ Ed Normand____
Edmund A. Normand, Esq.
FBN: 865590
Normand, PLLC
Jacob L. Phillips, Esq.
FBN: 0120130
Post Office Box 1400036
Orlando, FL 32814-0036
407.603.6031
firm@ednormand.com
ed@ednormand.com

By: /s/ Andrew J. Shamis
Andrew J. Shamis, Esq.
FBN: 101754
ashamis@shamisgentile.com
14 NE 1 st Avenue, Suite 1205
Miami, FL, 33132
305.479.2299

/s/ Scott Edelsberg
Scott Edelsberg, Esq.
FBN: 0100537
scott@edelsberglaw.com
19495 Biscayne Blvd #607
Aventura, FL, 33180

By: /s/ Christopher J. Lynch
FBN 331041
Christopher J. Lynch, P.A.
6915 Red Road, Suite 208
Coral Gables, Florida 33143
Telephone: (305) 443-6200
Facsimile: (305) 443-6204
Clynch@hunterlynchlaw.com
Lmartinez@hunterlynchlaw.com

COUNSEL FOR PLAINTIFFS




                                                   18
